Citation Nr: 0417172	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  98-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an original rating greater than 10 percent 
for residuals of a laminectomy defect at L5-S1 with decreased 
disc space at L5-S1, for the period prior to May 1, 1997.

2.  Entitlement to an original rating greater than 20 percent 
for residuals of a laminectomy defect at L5-S1 with decreased 
disc space at L5-S1, for the period beginning on May 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966 in the United States Army.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, in which the RO granted the 
veteran's claim for service connection for a low back 
disability and assigned a 10 percent rating, effective March 
29, 1996.  The veteran perfected a timely appeal from this 
decision disagreeing with the assigned evaluation.  In June 
2000, the Board remanded this case to the RO for further 
development.  In a January 2001 decision, the RO increased 
the evaluation of the veteran's low back disability to 20 
percent, effective May 1, 1997.  

Although the veteran received an increase in the evaluation 
of his low back disability subsequent to his perfection of an 
appeal on this issue his claim is still pending because he 
has not received the maximum benefit allowed by law.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In May 2000, the veteran testified before the undersigned at 
a hearing at the RO.  A transcript of that hearing has been 
associated with the claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  A remand is required in this case to comply 
with the notice and duty to assist provisions contained in 
the law.  

With regard to the duty to notify, the Board finds that the 
veteran has not been notified of the relative 
responsibilities of the veteran and VA in developing the 
evidence necessary to substantiate his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran has not been notified of the need to submit any 
evidence in his or her possession that pertains to his claim.  
38 C.F.R. § 3.159(b).

To comply with VA's duty to assist obligations, the Board 
remanded this case in June 2000 for additional development.  
Specifically, the RO was requested, among other things, to 
obtain private treatment records from Dr. James Freeman and 
to have the veteran clarify how much time, if any, he had 
missed from work due to his low back.  The RO sent a letter 
to the veteran in June 2000 requesting that he furnish the 
evidence requested in the remand.  Although the veteran did 
not respond to this letter, the Board notes that the RO's 
letter does not specifically state what evidence or action 
was needed by the veteran, merely to comply with the remand 
requests.  Additionally, the record contains a signed 
authorization for the release of Dr. Freeman's records dated 
in February 1998, but no action was taken on this 
information.  

Accordingly, this case is remanded for the following action:

1.  The RO should provide the veteran 
with VCAA notice in accordance with 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, the veteran must be 
notified of the following:  
a)  The evidence necessary to 
substantiate his claim for an 
increased rating;
b)  What evidence VA will obtain and 
what evidence he must obtain; and 
that
c)  He must submit any evidence in 
his possession that pertains to his 
claim. 

2)  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain 
copies of treatment records from Dr. 
James Freeman, Jr. pertaining to the 
veteran's low back disability for the 
period from January 1996 to the present.

3)  The RO should ask the veteran to 
identify how much time, if any, he loses 
from work due to his service-connected 
low back disability.  He should provide 
documentation from his employer showing 
any time lost.

4)  The RO should ask the veteran to 
provide documentation from his employer 
concerning any accommodation made for him 
due to his low back disability.

5)  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




